DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In paragraph 0111, “made within a range of the claims and its equivalent” should be “made within a range of the claims”.  
Appropriate correction is required.

Claim Objections
Claims 1, 4, and 5 are objected to because of the following informalities: 
In claim 1, line 20, “an optical length” should be “a first optical length”
In claim 1, line 22, “an optical length” should be “a second optical length”
In claim 4, line 7, “a depth of field” should be “the depth of field”
In claim 5, line 9, “the light” should be “the external light to the imaging optical system and the reflected light from the projector”
Appropriate correction is required.

Allowable Subject Matter


Regarding Claim 1, 
Kim et al. (PCT/KR2016/001049 – also US 20180042691, cited as art of record and used for the translation ~ hereinafter “Kim”) discloses the following claim limitations: 
a projection device (Kim: i.e. Augmented Reality AR image projection system 100 – figs. 1, 2, 3A, 3B, paras. 0043, 0056) comprising: 

	an invisible image sensor (Kim: i.e. infrared IR real image camera 30 – figs. 1, 2, paras. 0043, 0051) configured to capture an invisible light image (Kim: i.e. infrared IR real image capturing camera 30 – figs. 1, 2, paras. 0043, 0051) indicating a subject (Kim: i.e. subject 1 – figs. 1, 2, para. 0048) in invisible light; 

	a projector (Kim: i.e. AR image projection device 43 – figs. 1, 2, paras. 0043, 0044, 0051) configured to project a projection image onto the subject with visible light (Kim: i.e. figs. 1, 2), the projection image being based on the invisible light image (Kim: i.e. capturing a real image for the IR real image camera 30 – figs. 1, 2, para. 0044); 

	a visible image sensor (Kim: i.e. fluorescent camera 80 – fig. 2, para. 0051) configured to capture an image of the subject onto which the projection image is projected with visible light (Kim: i.e. subject 1, fluorescent camera 80, fluorescent image - fig. 2, paras. 0051, 0053); 

	an imaging optical system (Kim: i.e. lens 5 – figs. 1, 2, para. 0049) including 

	reaching the invisible image sensor and the visible image sensor (Kim: figs. 1, 2); 

	a light guide (Kim: i.e. dichroic mirror 50, second dichroic mirror 52 – figs. 1, 2, paras. 0043, 0049, 0051 ) configured to guide light to enter the imaging optical system and to guide light exited from the projector (Kim: figs. 1, 2); and 

	a light shield (Kim: i.e. filter 70 – fig. 2, paras. 0052-0055) disposed at a space from the light guide (Kim: i.e. filter 70 and second dichroic mirror 52 – fig. 2, paras. 0052-0055),

Also in the same field of endeavor, Ikehara et al. (PCT/JP2016/076329 – also US 20180288404, cited as art of record and used for the translation ~ hereinafter “Ikehara”) discloses the following claim limitations:
	a diaphragm to regulate a quantity of light (Ikehara: i.e. control apparatus 6 controls an aperture ratio of a diaphragm disposed at the photographing optical system 11 – fig. 1, para. 0056)

	Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, or where there is no strong motivation or reasoning to combine references to arrive at the claimed invention. The features are a diaphragm value set so that a length difference between an optical length from a near point in a depth of field of the imaging optical system to the imaging optical system and an optical length from the light shield to the imaging optical system is longer than a front depth of field from the subject in a state where the subject is positioned within a range of the depth of field. Dependent claims 2-10 may be allowed for the reasons concerning the independent claim 1.

Claim 1-10 are objected to, but would be allowable providing the specification and claim objection issues are resolve.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is 571-270-1049 and the fax phone number is (571)270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICIA I YOUNG/Examiner, Art Unit 2488                                                                                                                                                                                                        04/07/2021